                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                              EDUARDO ALVAREZ,                                        No. C 19-1968 WHA (PR)
                                                                         10
                                                                                             Plaintiff,                               SUA SPONTE REFERRAL FOR
                                                                         11                                                           DETERMINING RELATIONSHIP
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                              RALPH DIAZ; KATHLEEN
                                                                         13   ALLISON; CRAIG KOENIG,
                                                                         14                  Defendants.
                                                                                                                     /
                                                                         15
                                                                         16          Plaintiff, a California state prisoner proceeding pro se, filed this pro se civil rights case
                                                                         17   under 42 U.S.C. § 1983. A review of the complaint and other pleadings indicates that the case
                                                                         18   may be related to an earlier-filed case assigned to United States District Judge Lucy H. Koh.
                                                                         19   See Ruiz v. Diaz, et al., No. C 19-1928 LHK (PR). Accordingly, pursuant to Civil Local Rule
                                                                         20   3-12(c), this case is hereby REFERRED to Judge Koh, who is requested to consider whether the
                                                                         21   cases are related.
                                                                         22          IT IS SO ORDERED.
                                                                         23
                                                                              Dated: April 22      , 2019.
                                                                         24                                                  WILLIAM ALSUP
                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                         25
                                                                         26
                                                                         27
                                                                         28
